Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, “the previous office action”, refers to the non-final rejection of February 8, 2022.

Priority
The application claims the benefit of U.S. provisional application No. 
62/630,347, filed on February 14, 2018. This application is being examined based on the February 14, 2018 priority date.

Amendments Received
Amendment to the claims were received and entered on June 8, 2022.

Status of the Claims
Claims 1-2, 4-8, 10-11, and 14-20 are pending.
Claims 1-2, 4-5, 7-8, 10, and 14-20 are amended.
Claims 3, 9, and 12-13 are canceled.
Claims 1-2, 4-8, 10-11, and 14-20 have been examined.

Withdrawn Rejections
The rejections to claims 3, 9, and 12-13 under 35 USC § 101 and under 35 USC § 103 are withdrawn in view of claims cancellation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejections are necessitated by applicant’s amendment of the claims.
Claim 20 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. None of the claims 17-19 recited “a system”. Claim 20 will be examined as “The method of claim 19” in this office action.
Claims 1 and 17 are unclear with respect to how the alignment is being “used”. The metes and bounds of the claim are rendered indefinite by the phrase “using the alignment”. The claim is indefinite with respect to the role the alignment has in the selection. The claim fails to define how the alignment is used. 

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 10-11, and 14-20 are rejected under 35 USC§ 101 because the claimed inventions are directed to an abstract idea without significantly more. This rejection is maintained from the previous Office action. Minor revisions have been made to the rationale to address the newly-presented claim limitations.

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to process for identifying variations in a genomic sample [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes as steps of evaluating, analyzing or organizing information recited in the claims include:
“aligning a set of sequence reads from the genomic sample against the reference genome of the species to obtain an alignment” (claim 1); 
“selecting, using the alignment and from among the set of sequence reads, a plurality of sequence reads mapping to a genomic region of interest containing variation relative to the reference genome” (claim 1);  
“generating at least one data structure embodying a directed acyclic graph (DAG) by assembling the DAG from the plurality of sequence reads” (claim 1);  
“selecting, using the at least one data structure embodying the DAG, at least one path through the DAG as a candidate sequence” (claim 1);  
“identifying the variation in the genomic sample by aligning the candidate sequence to the reference genome of the species” (claim 1); 
 	“representing k-mers present in the set of sequence reads as nodes of the plurality of nodes and connections between those k-mers in the set of sequence reads as edges” (claim 4);
	“excluding k-mers having a low probability of being error-free” (claim 5);
	“selecting a plurality of paths as a plurality of candidate sequences” (claim 7);
	“selecting 25 or fewer candidate sequences” (claim 8);
	“evaluating variants from the candidate sequence using a pair Hidden Markov Model (pair HMM)” (claim 10);
	“traversing the DAG and identifying one or more partial paths, each partial path comprising one or more nodes” (claim 16);
“selecting partial paths with highest read support for continued traversal to identify one or more completed paths” (claim 16);
“storing a threshold number of the one or more completed paths” (claim 16);
“selecting at least one completed path as the candidate sequence once the identified one or more partial paths have less read support than the threshold number of the one or more completed paths” (claim 16);
“aligning a set of sequence reads from the genomic sample against the reference genome of the species to obtain an alignment” (claim 17);
“selecting, using the alignment and from among the set of sequence reads, a plurality of sequence reads mapping to a genomic region of interest containing variation relative to the reference genome” (claim 17);
“generating at least one data structure embodying a directed acyclic graph (DAG) by assembling the DAG from the plurality of sequence reads” (claim 17);
“selecting, using the at least one data structure embodying the DAG, at least one path through the DAG as a candidate sequence” (claim 17);
“identifying the variation in the genomic sample by aligning the candidate sequence to the reference genome of the species” (claim 17);
“maintaining a queue of partial paths through the DAG, each partial path comprising one or more connected nodes” (claim 18);
“selecting a partial path from the queue of partial paths” (claim 18);
“traversing the DAG from a last node in the partial path” (claim 18);
“encountering a branching point” (claim 18);
“creating two or more partial paths based on the partial path and the encountered branching point” (claim 18);
 “adding the created two or more partial paths to the queue of partial paths” (claim 18);
“selecting a partial path from the queue of partial paths” (claim 19);
“traversing the DAG from the last node in the partial path” (claim 19);
“encountering a node having no outgoing edges” (claim 19);
“adding the partial path to a second queue of complete paths” (claim 19).
“selecting one or more paths from the second queue of complete paths as one or more candidate sequences” (claim 20).

The claim steps to abstract ideas of mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations):
“calculating a ratio of: the number of sequence reads that align to both a first branch of a first branch site and a first branch of a second branch site, over the number of sequence reads that align to both the first branch of the first branch site and the first branch of the second branch site, and the number of sequence reads that align to both the first branch of the first branch site and a second branch of the second branch site” (claim 2);
“the genomic region of interest comprises a subsection that is less than or equal to 300 base pairs long” (claim 15);
“calculating a score for each of the two or more partial paths” (claim 18);
“calculating a score for the partial path” (claim 19);
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Instant claim 1 recites additional elements that are not abstract ideas: 
“A system”;
“at least one computer hardware processor”;
“at least one non-transitory computer-readable storage medium storing processor-executable instructions”;
“executed by the at least one computer hardware processor”
“cause the at least one computer hardware processor to perform”.

Instant claim 17 recites this additional element that is not abstract idea: 
“the method comprising using at least one computer hardware processor to perform”

The computer, processor, storage media, computer hardware are all well-known and conventionally used. The relationship between the abstract idea and these additional elements are nominal. The abstract idea can be executed with the help of any generic computer (that usually comes with processors and storage media) On the other hand, the cited additional elements do not impose a meaningful limit on the judicial exception. Mutually, the abstract idea and the generic computer system, no side has impact on the other side. Hence, the cited additional elements do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, to search for an inventive concept. 
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, The generic computer system and components, are well known and at this time point is conventional. The additional elements in this case, is a necessary part for the abstract to be carried out. However, at the end of the invention, the abstract idea stays as abstract idea. Those additional elements failed to integrate the abstract idea into something significantly more than an abstract idea. An inventive concept is absent (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Response to Arguments - Rejections Under 35 USC §101
In the reply filed on 8 June 2022, Applicant argues that amended claims 1 and claim 17 recite no mental process (Reply, para 4 line 1, pg 11) because the cited limitations are impractical for human mind. However, independent claims 1 and 17 recite many steps about evaluating, analyzing or organizing information (sequence data). Even if these activities were conducted with the help of a computer, they are still mental activities. (MPEP §2106.04(a)(2).III.C: A Claim That Requires a Computer May Still Recite a Mental Process). Additionally, MPEP §2106.04(a)(2).III.B has the following guidance on “MENTAL PROCESSES”:
“A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process”.

The cited steps in claims 1 and 17 are computer-assisted information evaluating, analyzing or organizing. They are still mental activities.

In the reply, Applicant also argues that “Second, the pending independent claims do not recite any mathematical concepts because they do not recite mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims” (Reply, para -2, pg 11). It is true that the independent claims 1 and 17 recite no mathematical concepts, however the following dependent claim elements recite mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations):
“calculating a ratio of: the number of sequence reads that align to both a first branch of a first branch site and a first branch of a second branch site, over the number of sequence reads that align to both the first branch of the first branch site and the first branch of the second branch site, and the number of sequence reads that align to both the first branch of the first branch site and a second branch of the second branch site” (claim 2);
“the genomic region of interest comprises a subsection that is less than or equal to 300 base pairs long” (claim 15);
“calculating a score for each of the two or more partial paths” (claim 18);
“calculating a score for the partial path” (claim 19);

The subject matter eligibility analysis does not depend on whether the JEs and the additional elements come from independent or from dependent claims. Hence the Applicant’s argument is not persuasive, and the rejection under 35 USC §101 maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kural (US20160306921A1,  “METHODS AND SYSTEMS FOR DETECTING SEQUENCE VARIANTS”, Patent cit. 51, IDS submitted 06/04/2019), in view of Gottimukkala (US20150094212A1, “Systems and methods for detecting structural variants”, Patent cit. 34, IDS submitted 06/04/2019)


Claim 1 is directed to a system for identifying genomic variations comprising:
“computer hardware processor”, “non-transitory computer-readable storage medium”, and “executable instructions”;
aligning a set of sequence reads from the genomic sample against the reference genome of the species to obtain an alignment;  
selecting, using the alignment and from among the set of sequence reads, a plurality of sequence reads mapping to a genomic region of interest containing variation relative to the reference genome; 
generating at least one data structure embodying a directed acyclic graph (DAG) by assembling the DAG from the plurality of sequence reads, the DAG comprising a plurality of nodes and relationships among nodes in the plurality of nodes, at least some of the nodes representing respective branch sites representing variation present in the -set plurality of sequence reads, each branch site of the respective branch sites comprising two or more branches, wherein a path through the DAG comprises a set of successive branches over two or more branch sites and represents a possible candidate sequence of the genomic sample; 
selecting, using the at least one data structure embodying the DAG, at least one path through the DAG as a candidate sequence, the selecting being based on, for each particular path through the DAG considered, a number of sequence reads spanning branch sites in each particular path; 
identifying the variation in the genomic sample by aligning the candidate sequence to the reference genome of the species

With respect to claim 1, Kural teaches:
Step a: A system for identifying variations in sequence data comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions (Kural, claim 40).
Step b: Align reads (e.g., nucleic acid reads) to a reference sequence construct accounting for the structural variation (Abstract). 
Kural is not explicit on aligning the sequence reads to the conventional fasta-formatted  (linear sequence, No DAG construct) reference genome. 
Reads on the claim subject matter of detecting variants from NGS sequence reads, Gottimukkala teach mapping(aligning) the reads to a reference (partial or whole) genome ([0055], claim 1).
Step c-d: Kural disclose generating DAG constructs with sequences reads and reference sequence ([0025], [0028]). DAG take into account of known variations as alternate nodes ([0046] and branch sites).
Step e: Select at least one path through the DAG as a candidate sequence (Kural, [0068]).
Step f: Identifying the variation in the genomic sample( Kural, [0069]).

With respect to the independent claim 17, the independent claim 17 is similar to claim 1. the difference between claim 17 and claim 1 lies in that claim 17 applied in the framework of a (computerized) method while claim 1 applied in the framework of a (computerized) method plus the computing system. The method part in these two claims are identical. claim 17 is rejected similarly as discussed above regarding claim 1.     

With respect to claim 2, Kural discloses “In order to find the "best" alignment, the algorithm seeks the value of M[j,d], the score of the optimal alignment of the first j elements of S with the portion of the DAG preceding (and including) d. This step is similar to finding H.sub.i,j in equation 1 in the Background section. Specifically, determining M[j,d] involves finding the maximum of a, i, e, and 0, as defined below:…” ( [0054-0060]).

With respect to claim 16, Kural teaches the method for traversing through the DAG construct in order to a completed path as the candidate sequence ([0061-0066]).

With respect to claim 18, and dependent claims 19-20, Kural teaches traversing the DAG back-and-forth ([0055]) to optimize the scoring of the partial paths through “DELETE_PENALTY”, “INSERT_PENALTY”, and “MISMATCH_PENALTY” ([0056-0063]), which covers scoring in both complete and partial paths situations. “the alignment algorithm identifies the maximum value for C.sub.i,j by identifying the maximum score with respect to each sequence contained at a position on the DAG (e.g., the reference sequence construct). In fact, by looking "backwards" at the preceding positions, it is possible to identify the optimum alignment across a plurality of possible paths” ([0044]), and hence finds one or more candidate sequences.

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify Kural’s method of variant detection using DAG constructs for mapping (to a reference genome) and for variant calling, with Gottimukkala et al’s teaching of aligning sequence reads to a (non-DAG format) reference genome before the variant calling, because the traditionally formatted reference genome comes with many existing tools that allows for easy and precise alignments of sequence reads to the reference genome. One would expect reasonable success as Kural and Gottimukkala et al are all about detecting variants from the sequence reads.

Claims 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kural and Gottimukkala et al, as applied to claim 1 above, and further in view of Semenyuk (US20160259880A1 “SYSTEMS AND METHODS FOR GENOMIC PATTERN ANALYSIS”, Patent cit. 50, IDS submitted 06/04/2019).

With respect to claim 4, Kural and Gottimukkala et al are silent in “k-mers”. Pursuing genomic pattern analysis, Semenyuk teaches a method for analyzing a genetic sequence. Semenyuk’s method includes determining positions of k-mers within a reference graph (such as a directed acyclic graph, or “DAG”) that represents a genomic sequence and known variation in the genomic sequence, storing the positions of each k-mer in a table entry indexed by a hash of that k-mer, and identifying regions within the reference graph that include a threshold number of the k-mers as found in a query by reading from the table entries indexed by hashes of substrings of query. The query may be a sequence read or paired-end sequence read” ([0006]).

With respect to claim 5, Kural is silent in “k-mers”. Semenyuk teaches the number of block matches within an analysis window can vary or not be consecutive. Preferably, the number of block matches within an analysis window or interval within the global ordering sufficient to constitute a candidate mapping region (referred to herein as a substantial number, predetermined number, or threshold number) will be a value in which there is a small probability that a number of k-mers or block matches are positioned close to one another simply by chance, and not because they constitute a valid match [0119]. Semenyuk’s “block” is equivalent to the “k-mer”.Semenyuk also teaches increasing the number of block matches sufficient to constitute a candidate region increases the specificity of matches, at a loss of sensitivity” ([0119]).

With respect to claim 7, Semenyuk teaches search results can be reported in a form of a list of candidate regions, or a list of matching graph paths. Depending on the requirements, the report may include location of the candidate region in the DAG, length of the candidate region, graph path specification, number of block matches, location of the matching blocks, weighted candidate rank, etc [0112].
Semenyuk further teaches Search results may be ordered by match quality. For example, matches with higher numbers of block matches or higher weighted candidate ranks will be reported first [0113].

With respect to claim 8, as discussed above regarding claim 7, since the candidate sequences are ranked, a limit to that total number of candidate sequences to an arbitrary number, such as 25, is well enough, because Kural and Semenyuk both deal with the top few in the rank and is good enough.

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify combined Kural and Gottimukkala et al for sequence reads alignment to  conventional reference genome and variant calling from DAG construct, with  Semenyuk’s teaching of k-mer based candidate sequence selection, because  Semenyuk’s k-mer method hash strings and allows for fast sequence search, and low-quality k-mers can be excluded from further search to improve the efficiency. One would expect reasonable success as Kural, Gottimukkala et al, and Semenyuk are all about analyzing the sequence reads with the reference of an existing genome.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kural and Gottimukkala et al and Semenyuk, as applied to claim 1-2 and 4-5 above, and further in view of Fox (“Accuracy of Next Generation Sequencing Platforms”, Next Gener Seq Appl. 2014).

With respect to claim 6, both Kural, Gottimukkala et al and Semenyuk  are silent on excluding low-quality k-mers by an empirical threshold 0.995k. Evaluating the accuracy of several NGS platforms, Fox teaches the average error rate is 0.1-1% per base of NGS sequencing (page 2, line 8 of paragraph 2, and Table 1), the average error-free is 99.45%, as each base in a k-mer is independent, a k-mer would have an error-free rate of 0.9945k, which is approximately equal to the claimed 0.995k as the error-free threshold per k-mer. 

It is a Prima Facie Case of obviousness for one of ordinary skill in art to modify combined Kural, Gottimukkala et al and Semenyuk of a variant calling pipeline that is determined to exclude low-quality k-mers, with Fox’s teaching of per-base error-rate in NGS sequence, to further quantify the low-quality k-mers. Because the quantification to low-quality k-mer make it easy to exclude low-quality k-mers for further search, which improve program efficiency. We can reasonably expect the success  as Kural, Gottimukkala et al, and Semenyuk are all about analyzing the sequence reads of NGS and Fox’s per-base error-rate in NGS sequence just provided a quality gauge to improve the program efficiency.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kural  and Gottimukkala et al, as applied to claim 1 above, and further in view of Reese (US 20130332081 A1, “VARIANT ANNOTATION, ANALYSIS AND SELECTION TOOL”).


With respect to claim 10,  Kural and Gottimukkala et al are silent on using the pair HMM algorithm for variants calling. Reads on the claim subject matter of variants detection from sequence reads, Reese teaches GNUMAP, which “utilizes a probabilistic Pair-Hidden Markov Model (PHMM) for base calling and SNV detection that incorporates base uncertainty based on the quality scores from the sequencing run, as well as mapping uncertainty from multiple optimal and sub-optimal alignments of the read to a given location to the genome” ([0214]).

With respect to claim 11, Kural and Gottimukkala et al are silent on haplotype. Reese teaches:
“An individual's genotype can include haplotype information. A "haplotype" is a combination of alleles that are inherited or transmitted together. "Phased genotypes" or "phased datasets" provide sequence information along a given chromosome and can be used to provide haplotype information” ([0031]).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify combined Kural and Gottimukkala et al for sequence reads alignment to  conventional reference genome and variant calling from DAG construct, with Reese’s pair HMM method for variant calling, because Reese’s probabilistic Pair-Hidden Markov Model (PHMM) for base calling and SNV detection that incorporates base uncertainty based on the quality scores from the sequencing run, as well as mapping uncertainty from multiple optimal and sub-optimal alignments of the read to a given location to the genome” ([0214]), leads to more accurate variant calling. We can reasonably expect the success as Kural, Gottimukkala et al, and Reese are all about detecting variants from the sequence reads.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kural and Gottimukkala et al, as applied to claim 1 above, and further in view of Locke (US 20170058320 A1, “SYSTEMS AND METHODS FOR EPIGENETIC ANALYSIS”).

With respect to claim 14, Kural and Gottimukkala et al are silent on CIGAR string for pairwise alignments. Analyzing the genome modifications using a DAG construct,  Locke teaches the CIGAR string method ([0034]).

With respect to claim 15, Kural and Gottimukkala et al are silent on CIGAR string for pairwise alignments. Locke teaches that “A CIGAR string is useful for representing long (e.g. genomic) pairwise alignments” ([0034]), a genome can be over a thousand bases long, which suggests that 300 base pair long is possible.

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify combined Kural and Gottimukkala et al for sequence reads alignment to  conventional reference genome and variant calling from DAG construct, with Locke’s CIGAR string method for representing long pairwise alignments, because “CIGAR is a compressed pairwise alignment format reported as a CIGAR string. A CIGAR string is useful for representing long (e.g. genomic) pairwise alignments. A CIGAR string is used in SAM format to represent alignments of reads to a reference genome sequence. In a CIGAR string, each character is preceded by a number, giving the base counts of the event. Characters used can include M, I, D, N, and S (M=match; I=insertion; D=deletion; N=gap; S=substitution). The CIGAR string defines the sequence of matches/mismatches and deletions (or gaps)” ([0034]). We can reasonably expect the success as Kural, Gottimukkala et al, and Locke are all about genomic sequence  analysis from optimized local alignments of sequence reads with the reference sequence.

Response to Arguments - Rejections Under 35 USC§ 103
In the reply filed on 8 June 2022, Applicant argues that combined Kural and Semenyuk do not teach the construction of DAG from sequence reads. (Reply, para 2-4, pg 9). Subtly, the difference lies as following:

Kural and Semenyuk: Construct the DAG from the reference genome first, aligns the sequence reads to the DAG construct second;
Instant claim 1: Aligns sequence reads to reference genome (non-DAG format)  first, construct the DAG from the aligned reads of interest second.

Under the broadest reasonable interpretation, these two strategies of mapping the sequence reads onto the DAG construct would be the same. They both started with same datasets: sequence reads, and reference genome; they both end the same: detecting the variants in sequence reads through traversing paths in the DAG construct; in the middle they both need the guidance of the reference genome. The Applicant’s argument is not persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300

.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631